

Exhibit 10.17
PERFORMANCE SHARE AWARD AGREEMENT [TEMPLATE]
MARRIOTT INTERNATIONAL, INC.
STOCK AND CASH INCENTIVE PLAN
THIS AGREEMENT (the “Agreement”) is made on <<GRANT DATE>> (the “Grant Date”) by
MARRIOTT INTERNATIONAL, INC. (the “Company”) and <<PARTICIPANT NAME>>
(“Employee”).
WITNESSETH:
WHEREAS, the Company maintains the Marriott International, Inc. Stock and Cash
Incentive Plan, as amended (the “Plan”); and
WHEREAS, the Company wishes to award to designated employees certain Other
Share-Based Awards (“Awards”) as provided in Article 10 of the Plan to be known
as “Performance Share” awards; and
WHEREAS, Employee has been approved by the Compensation Policy Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) to receive an
award of Performance Shares under the Plan;
NOW, THEREFORE, it is agreed as follows:
1.Prospectus. Employee has been provided with, and hereby acknowledges receipt
of, a Prospectus for the Plan dated <<DATE>>, which contains, among other
things, a detailed description of the Other Share-Based Awards provisions of the
Plan. Employee further acknowledges that he has read the Prospectus and this
Agreement, and that Employee understands the provisions thereof.
2.Interpretation. The provisions of the Plan are incorporated herein by
reference and form an integral part of this Agreement. Except as otherwise set
forth herein, capitalized terms used herein shall have the meanings given to
them in the Plan. In the event of any inconsistency between this Agreement and
the Plan, the terms of the Plan shall govern. A copy of the Plan is available
from the Compensation Department of the Company upon request. All decisions and
interpretations made by the Committee or its delegate with regard to any
question arising hereunder or under the Plan shall be binding and conclusive.
3.Grant of Performance Shares. Subject to the terms of the Plan, Employee’s
acceptance of this Agreement, and subject to satisfaction of the tax provisions
of the Company’s International Assignment Policy (“IAP”), if applicable, the
Company hereby grants this target award (the “Award”) of <<QTY GRANTED>>
Performance Shares as of the Grant Date. The Performance Shares are contingently
awarded and will be earned and payable if and to the extent that (i) the
performance goals set forth in Appendix A are achieved for the <<#>>-year
performance period beginning January 1, <<YEAR>> and ending December 31,
<<YEAR>> (the “Performance Period”), and (ii) the Conditions of Transfer set
forth in paragraph 5 are satisfied.
The number of Performance Shares that Employee will earn (if any) may be
[greater][,][equal to][or][less] than the Award, and will be based on the
performance level achieved. Performance level is measured against the
[threshold][,][target] [and] [maximum] performance levels set forth in Appendix
A. The number of Performance Shares earned is calculated as a percentage of the
Award: if the threshold performance level is achieved, <<X>>% of the number of
Performance Shares subject to the Award will be earned; if the target
performance level is achieved, 100% of the Performance Shares subject to the
Award will be earned; if the maximum performance level is achieved, <<X>>% of
the Performance Shares subject to the Award will be earned. If actual
performance is between levels, the number of Performance Shares earned will be
interpolated on a straight line basis for pro-rata achievement of the
performance goals. Failure to achieve threshold performance will result in no
Performance Shares being earned. The Award shall remain forfeitable except to
the extent the Committee certifies the performance at the end of the Performance
Period and the Conditions of Transfer set forth in paragraph 5 are satisfied.
4.Distribution of Performance Shares. Subject to satisfaction of the performance
goal set forth in Appendix A and the Conditions of Transfer in paragraph 5, the
Performance Shares shall be distributed on February 15, <<YEAR>>, or if later,
the day after the Committee certifies that the performance goal set forth in
Appendix A has been satisfied at the end of the Performance Period (the
“Distribution Date”). Notwithstanding the foregoing, in the event that on the
Distribution Date stock of the Company is not traded on the NASDAQ or another
national exchange, then the Distribution Date shall be the next following day on
which the stock of the Company is traded on the NASDAQ or another national
exchange (“Trading Day”). Notwithstanding the foregoing, the Distribution Date
shall not be later than December 31, <<YEAR>>.
On the Distribution Date, provided the threshold performance goal set forth in
Appendix A and the Conditions of Transfer have been satisfied, the Company shall
transfer a corresponding number of shares of the Common Stock of the Company
(the “Common Shares”) (which may be reduced by the number of shares withheld to
satisfy withholding taxes as set forth in paragraph 9 below, if share reduction
is the method utilized for satisfying the tax withholding obligation) to an
individual



--------------------------------------------------------------------------------



brokerage account (the “Account”) established and maintained in Employee’s name.
[Employee shall not sell, transfer, liquidate or otherwise dispose of the Common
Shares before the second anniversary of the Distribution Date (“Holding
Requirement”). Except as set forth in the Holding Requirement,] Employee shall
have all the rights of a stockholder with respect to such Common Shares
transferred to the Account, including but not limited to the right to vote the
Common Shares [, to sell, transfer, liquidate or otherwise dispose of the Common
Shares,]and to receive all dividends or other distributions paid or made with
respect to the Common Shares from the time they are deposited in the Account.
Employee shall have no voting, transfer, liquidation, dividend or other rights
of a Common Share stockholder with respect to Performance Shares prior to such
time that the corresponding Common Shares are transferred, if at all, to
Employee’s Account.
5. Conditions of Transfer. With respect to any Performance Shares awarded to
Employee, as a condition of Employee receiving a transfer of corresponding
Common Shares in accordance with paragraph 4 above, Employee shall meet all of
the following conditions during the entire period from the Grant Date hereof
through the Distribution Date relating to such Performance Shares:
(a)
Employee must continue to be an active employee of the Company (“Continuous
Employment”);

(b)
Employee must refrain from Engaging in Competition (as defined in Section 2.25
of the Plan) without first having obtained the written consent thereto from the
Company (“Non-competition”); and

(c)
Employee must refrain from committing any criminal offense or malicious tort
relating to or against the Company or, as determined by the Committee in its
discretion, engaging in willful acts or omissions or acts or omissions of gross
negligence that are or potentially are injurious to the Company’s operations,
financial condition or business reputation. (“No Improper Conduct”). The
Company’s determination as to whether or not particular conduct constitutes
Improper Conduct shall be conclusive.

If Employee should fail to meet the requirements relating to (i) Continuous
Employment, (ii) Non-competition, or (iii) No Improper Conduct, then Employee
shall forfeit the right to receive a distribution of any Performance Shares for
which the above conditions of transfer have not already been met as of the time
such failure is determined, and Employee shall accordingly forfeit the right to
receive the transfer of title to any corresponding Common Shares. The forfeiture
of rights with respect to Performance Shares (and corresponding Common Shares)
shall not affect the rights of Employee with respect to any Performance Shares
for which the above conditions of transfer already have been met nor with
respect to any Common Shares the title of which has already been transferred to
Employee’s Account.
6. Non-Assignability. The Performance Shares shall not be assignable or
transferable by Employee except by will or by the laws of descent and
distribution. During Employee’s lifetime, the Performance Shares may be
exercised only by Employee or, in the event of incompetence, by Employee’s
legally appointed guardian.
7. Effect of Termination of Employment. Except as specified below, if the
Employee ceases to be employed by, or provide services to, the Company before
the Distribution Date, the Award will be forfeited.
(a)
In the event Employee’s Continuous Employment is terminated prior to the
relevant Distribution Date on account of death, and if Employee had otherwise
met the requirements of Continuous Employment, Non-competition and No Improper
Conduct from the Grant Date through the date of such death, then Employee shall
upon death be deemed to have fully satisfied all of the Conditions of Transfer
in paragraph 5 and to have met the target level of performance with respect to
the goal set forth in Appendix A, and Employee’s rights hereunder with respect
to any such Performance Shares shall inure to the benefit of Employee’s
executors, administrators, personal representatives and assigns. [Performance
Shares transferred as a result of death shall not be subject to the Holding
Requirement.]

(b)
In the event Employee’s Continuous Employment is terminated prior to the
Distribution Date on account of Employee’s Retirement (as defined below), and if
Employee had otherwise met the requirements of Continuous Employment,
Non-competition and No Improper Conduct from the Grant Date through the date of
such Retirement, and provided that Employee continues to meet the requirements
of Non-competition and No Improper Conduct, then Employee’s rights hereunder
with respect to any outstanding Performance Shares shall continue in the same
manner as if Employee continued to meet the Continuous Employment requirement
through the Distribution Date related to the Award, except not for that portion
of Performance Shares granted less than one year prior to Employee’s termination
equal to such number of shares multiplied by the ratio of (a) the number of days
after the termination date and before the first anniversary of the Grant Date,
over (b) the number of days in the twelve (12) month period following the Grant
Date. For purposes of this Agreement, “Retirement” shall mean termination of
employment on account of Disability (as defined in Section 2.19 of the Plan) or
by retiring with the specific approval of the Committee on or after such date on
which Employee has attained age 55 and completed ten (10) Years of Service.
[Performance Shares transferred as a result of Disability shall not be subject
to the Holding Requirement.]




--------------------------------------------------------------------------------



Except as set forth in this paragraph 7 above, no other transfer of rights with
respect to Performance Shares shall be permitted pursuant to this Agreement.
8. Non-Solicitation. In consideration of good and valuable consideration in the
form of the Performance Share Awards granted herein to which Employee is not
otherwise entitled, the receipt and sufficiency of which are hereby
acknowledged, and
in recognition of the Company’s legitimate purpose of avoiding for limited times
competition from persons whom Marriott has trained and/or given experience,
Employee agrees that during the period beginning on the Grant Date and ending
one year following his termination of employment with the Company, whether such
termination of employment is voluntary or involuntary or with or without cause,
he will not, on his own behalf or as a partner, officer, director, employee,
agent, or consultant of any other person or entity, directly or indirectly
contact, solicit or induce (or attempt to solicit or induce) any employee of the
Company to leave their employment with the Company or consider employment with
any other person or entity. Employee and the Company agree that any breach by
Employee of the non-solicitation obligation under this paragraph will cause the
Company immediate, material and irreparable injury and damage, and there is no
adequate remedy at law for such breach. Accordingly, in the event of such
breach, in addition to any other remedies it may have at law or in equity, the
Company shall be entitled immediately to seek enforcement of this Agreement in a
court of competent jurisdiction by means of a decree of specific performance, an
injunction without the posting of a bond or the requirement of any other
guarantee, any other form of equitable relief, liquidated damages in the amount
of one hundred fifty percent (150%) of the Fair Market Value of the Awards
granted hereunder as of the Grant Date, and the Company is entitled to recover
from Employee the costs and attorneys’ fees it incurs to recover under or
enforce this Agreement. This provision is not a waiver of any other rights that
the Company may have under this Agreement, including the right to receive money
damages.
9.Taxes. The transfer of Common Shares shall be subject to the further condition
that the Company shall provide for the withholding of any taxes required by
applicable federal, state, or local law by reducing the number of Performance
Shares to be transferred to Employee’s Account or by such other manner as the
Committee shall determine in its discretion.
10.Consent. By executing this Agreement, Employee consents to the collection,
maintenance and processing of Employee’s personal information (such as
Employee’s name, home address, home telephone number and email address, social
security number, assets and income information, birth date, hire date,
termination date, other employment information, citizenship, marital status) by
the Company and the Company’s service providers for the purposes of (i)
administering the Plan (including ensuring that the conditions of transfer are
satisfied from the Grant Date through the Distribution Date),
(ii) providing Employee with services in connection with Employee’s
participation in the Plan, and (iii) meeting legal and regulatory requirements
(“Permitted Purposes”). Employee’s personal information will not be processed
for longer than is necessary for such Permitted Purposes. Employee’s personal
information is collected from the following sources:
(a)
from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

(b)
from Employee’s transactions with the Company, the Company’s affiliates and
service providers;

(c)
from Employee’s employment records with the Company; and

(d)
from meetings, telephone conversations and other communications with Employee.

In addition, Employee further consents to the Company disclosing Employee’s
personal information to the Company’s third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee’s participation in the Plan, including:
(a)
financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

(b)
other service providers to the Plan, such as accounting, legal, or tax
preparation services;

(c)
regulatory authorities; and

(d)
transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.

Where Employee’s personal information is provided to such third parties, the
Company requires (to the extent permitted by applicable law) that such parties
agree to process Employee’s personal information in accordance with the
Company’s instructions.



--------------------------------------------------------------------------------



Employee’s personal information is maintained on the Company’s networks and the
networks of the Company’s service providers, which may be in the United States
or other countries other than the country in which this Award was granted.
Employee acknowledges and agrees that the transfer of Employee’s personal
information to the United States or other
countries other than the country in which this Award was granted is necessary
for the Permitted Purposes. To the extent (if any) that the provisions of the
European Union’s Data Protection Directive (Directive 95/46/EC of the European
Parliament and of the Council) and/or applicable national legislation derived
from such Directive apply, then by executing this Agreement Employee expressly
consents to the transfer of Employee’s personal information outside of the
European Economic Area. Employee may access Employee’s personal information to
verify its accuracy, update Employee’s personal information and/or request a
copy of Employee’s personal information by contacting Employee’s local Human
Resources representative. Employee may obtain account transaction information
online or by contacting the Plan record keeper as described in the Plan
enrollment materials. By accepting the terms of this Agreement, Employee further
agrees to the same terms with respect to other Awards Employee received in any
prior year under the Plan.
11.No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan. The value of Employee’s
Awards is an extraordinary item outside the scope of Employee’s employment
contract, if any. Employee’s Awards are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end-of-service payments, bonuses, long-term service awards, pension or
retirement benefits (except as otherwise provided by the terms of any
U.S.-qualified retirement or pension plan maintained by the Company), or similar
payments. By accepting the terms of this Agreement, Employee further agrees to
these same terms and conditions with respect to any other Awards Employee
received in any prior year under the Plan.
12.Amendment of This Agreement. The Board of Directors may at any time amend,
suspend or terminate the Plan; provided, however, that no amendment, suspension
or termination of the Plan or the Award shall adversely affect the Award in any
material way without written consent of Employee.
13.Notices. Notices hereunder shall be in writing, and if to the Company, may be
delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at 10400 Fernwood
Road, Bethesda, Maryland 20817, addressed to the attention of the Stock Option
Administrator (Department 935.40), and if to Employee, may be delivered
personally or mailed to Employee at his or her address on the records of the
Company.
14.Successors and Assigns. This Agreement shall bind and inure to the benefit of
the parties hereto and the successors and assigns of the Company and, to the
extent provided in paragraph 7 above and in the Plan, to the personal
representatives, legatees and heirs of Employee.
15.No Effect on Employment. This agreement is not a contract of employment or
otherwise a limitation on the right of the Company to terminate the employment
of Employee or to increase or decrease Employee’s compensation from the rate of
compensation in existence at the time this Agreement is executed.
16.Additional (Non-U.S.) Terms and Conditions. Performance Shares awarded under
this Agreement shall be subject to additional terms and conditions, as
applicable, set forth in the Company’s Policies for Global Compliance of Equity
Compensation Awards, which are attached in the Appendix hereto and shall be
incorporated herein fully by reference.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MARRIOTT INTERNATIONAL, INC. has caused this Agreement to be
signed by its Executive Vice President, Global Human Resources, effective the
day and year first hereinabove written.


MARRIOTT INTERNATIONAL, INC.
 
EMPLOYEE
/s/ David A. Rodriguez
 
 
 
<<PARTICIPANT NAME>>
 
 
Executive Vice President, Global Human Resources
 
Signed Electronically








--------------------------------------------------------------------------------



Exhibit 10.17
SCHEDULE A
PERFORMANCE GOAL
The number of Performance Shares that may be earned shall be determined based on
the actual performance level achieved with respect to the following performance
measure for the Performance Period. The chart below sets forth the percentage of
Award at each performance level:
Performance Measure
Weight
Accomplishment
vs. Target
% of Target Units
Earned*
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



* The number of target units earned will be interpolated for achievement between
two of the accomplishment levels. No target units will be earned for achievement
below the threshold performance level.





--------------------------------------------------------------------------------



Exhibit 10.17


MARRIOTT INTERNATIONAL, INC.
POLICIES FOR GLOBAL COMPLIANCE OF EQUITY COMPENSATION AWARDS
This document (the “Policies”) sets forth policies of Marriott International,
Inc. (“Marriott”) for the administration of equity compensation awards (the
“Awards”) granted to employees (the “Employees”) of Marriott and its
subsidiaries (together, the “Company”) under the Marriott International, Inc.
Stock and Cash Incentive Plan, as amended and restated effective January 1,
2008, and as subsequently amended from time to time (the “Plan”). The Policies
apply to certain Employees who have received or held Awards under the Plan while
working for the Company outside of the United States.
The Policies, as may be amended by the Company from time to time for changes in
law, are an integral part of the terms of each agreement (the “Agreement”) under
which Awards are granted to Employees under the Plan. As such, the Policies set
forth additional requirements or conditions in the non-U.S. jurisdictions
indicated below that certain Employees must satisfy to receive the intended
benefits under their Awards. These requirements or conditions are established to
ensure that the Company and the Employees comply with applicable legal
requirements pertaining to the Awards in those jurisdictions. In addition, the
Policies are established to assist the Employees in complying with other legal
requirements which may not implicate the Company. These requirements, some
carrying civil or criminal penalties for noncompliance, may apply with respect
to Employees’ Awards or shares of Marriott stock obtained pursuant to the Awards
because of such Employees’ presence (which may or may not require citizenship or
legal residency) in a particular jurisdiction at some time during the term of
the Awards.
Legal requirements are often complex and may change frequently. Therefore, the
Policies provide general information only and may not be relied upon by
Employees as their only source of information relating to the consequences of
participation in the Plan, nor may they serve as the basis for recovery against
the Company for financial or other penalties incurred by Employees as a result
of their noncompliance. Employees should seek appropriate professional advice as
to how the relevant laws may apply to them individually.
Certain capitalized terms used but not defined in the Policies have the meanings
set forth in the Plan or in the Agreements. To the extent the Policies appear to
conflict with the terms of the Plan or the Agreements, the Plan and the
Agreement shall control.





--------------------------------------------------------------------------------



Exhibit 10.17
COUNTRY-SPECIFIC POLICIES
INDIA
Exchange Control Notice. If an Employee is a “Person Resident in India,” the
Employee must repatriate to India any proceeds from the sale of shares acquired
under the Plan and any dividends received in relation to the shares and convert
the proceeds into local currency within 90 days of receipt. In addition, such
Employee must obtain a foreign inward remittance certificate (“FIRC”) from the
Indian foreign exchange bank where the Employee deposits the foreign currency
upon repatriation, and the Employee must maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employee’s
employer requests proof of repatriation.
For this purpose, "Person Resident in India" means:
i.
a person residing in India for more than one hundred and eighty-two days during
the course of the
preceding financial year but does not include -

A.    a person who has gone out of India or who stays outside India, in either
case -
1.
for or on taking up employment outside India, or

2.
for carrying on a business or vocation outside India, or

3.
for any other purpose, in such circumstances as would indicate his intention to
stay outside India for an uncertain period; or

B.    a person who has come to or stays in India, in either case, otherwise than
-
1.
for or on taking up employment in India, or

2.
for carrying on in India a business or vocation in India, or

3.
for any other purpose, in such circumstances as would indicate his intention to
stay in India for an uncertain period.

SOUTH AFRICA


The Plan falls within the scope of international share incentive schemes
approved by the Financial Surveillance Department of the South African Reserve
Bank.
Private individuals are allowed to participate in offshore share incentive or
share option schemes, provided that such participation is financed in terms of
the foreign capital allowance dispensation (i.e. the individual is limited to
payment of R4million per annum for such participation) and/or from the proceeds
of authorised foreign assets.
Since the cost of the participation of an individual in the Plan will be charged
to the South African employer, the acquisition of shares will have a direct
impact on the country’s foreign exchange reserves, which means that the
participation of the individual will be limited to the value of R4million per
annum. Should an employee who qualifies in terms of the incentive scheme wish to
acquire shares valued in excess of the amount of R4 million, payment thereof may
be effected provided such shares are immediately disposed of and the full sale
proceeds thereof transferred to South Africa in terms of Regulation 6.
THAILAND
Exchange Control Notice. An Employees who is resident in Thailand (with the
exception of an Employee who is a foreigner permitted to reside or work in
Thailand for a period not exceeding three months) must repatriate to Thailand
the proceeds from the sale of shares acquired under the Plan and any cash
dividends received in relation to the shares and convert the funds to Thai Baht
within 360 days of receipt. If the repatriated amount is U.S. $20,000 or more,
the Employee must report the inward remittance by submitting the Foreign
Exchange Transaction Form, which can be obtained from any commercial bank in
Thailand, to an authorized agent, i.e., a commercial bank authorized by the Bank
of Thailand to engage in the purchase, exchange and withdrawal of foreign
currency.

